Citation Nr: 9915887	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1960 and from April 1960 to December 1971.  

By a rating dated in February 1989, service connection was 
established for PTSD and this disorder was evaluated as 50 
percent disabling, effective from October 28, 1988.  In a 
statement dated n March 1991, the veteran asserted that he 
should be rated more than 50 percent for PTSD.  By a rating 
dated in May 1991, the RO reduced the rating for PTSD to 30 
percent from August 1, 1991.  The veteran filed a notice of 
disagreement from this decision in June 1991.  By a rating 
dated in January 1993, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, restored the 50 
percent rating for PTSD.  The veteran perfected his appeal 
for a rating in excess of 50 percent for PTSD.

In March 1998 the Board of Veterans' Appeals (Board) denied 
the veteran's claims for service connection for hypertension, 
chloracne, arthritis of the left shoulder and granted a 
restoration of a 30 percent evaluation for pseudofolliculitis 
barbae.  The Board remanded the issue of an increased rating 
for PTSD to the RO for additional development.  The Board 
noted that the last psychiatric examination for disability 
evaluation purposes was in April 1994 and that a 
contemporaneous VA examination was needed to properly 
evaluate the severity of the PTSD.


REMAND

In the March 1998 remand the Board ordered that the veteran 
be afforded a VA psychiatric evaluation.  The RO complied 
with the remand and scheduled the veteran for psychiatric 
examinations in May 1998 and again in September 1998; the 
veteran failed to report for either examination.

In September 1998, the RO notified the veteran that he had 
failed to report for VA examination scheduled for May 20, 
1998, and September 8, 1998; that when a claimant fails to 
report for examination scheduled in conjunction with a claim 
for increase, the claim shall be denied; and that for his 
claim to be reconsidered, he must submit medical evidence of 
current treatment or indicate a willingness to report for a 
VA examination.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(1998).  

In February 1999 the RO notified the veteran that his file 
was being returned to the Board.  In March 1999 the Board 
received documents from the veteran, including a Statement in 
Support of Claim and attachments.  The veteran stated that 
Attachment11 showed the reason he had missed his last 
examination.  He stated that he was in a truck and "did 95 
days" in jail confined to a wheelchair with a crushed ankle.  
Attachment 11 is a newspaper article, dated August 16, 1998, 
about a two-vehicle accident which claimed the life of one 
man and resulted in one man being arrested for suspicion of 
intoxication manslaughter.  No names were given in the 
article.

Pursuant to the provisions of 38 C.F.R. § 20.1304, this new 
evidence must be referred to the RO for review and 
preparation of a supplemental statement of the case.  The RO 
must make a decision as to whether the veteran has shown good 
cause for his failure to report for VA examination.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should review the documents 
submitted by the veteran in support of 
his claim in March 1999 and make a 
determination as to whether the veteran 
has shown good cause for his failure to 
report for examination.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
his PTSD and obtain copies of treatment 
records that are not already incorporated 
in the claims file.

3.  If it is determined that the veteran 
has shown good cause for his failure to 
report for examination, the veteran 
should again be scheduled for a 
psychiatric examination to determine the 
current severity of his PTSD.  All tests 
and studies determined to be necessary by 
the psychiatrist should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the PTSD found to be present.  The 
examiner must comment on the extent to 
which PTSD affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning), with an explanation of the 
numeric code assigned, is to be included.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for PTSD.  If this 
issue is not resolved to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case.

The veteran and his representative should then be afforded 
the appropriate period of time within which to respond 
thereto, at their option, as provided by governing 
regulation.  Then, if otherwise in order, the case should be 
returned to the Board after compliance with all requisite 
appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


